Citation Nr: 0832341	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for paroxysmal atrial 
fibrillation, claimed as secondary to service-connected 
asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from August 
1953 to October 1953, and in the U.S. Air Force from April 
1955 to April 1959 and from May 1959 to October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2008, the veteran and his spouse testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the RO.  A transcript of the hearing is associated with 
the claims file.  



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's paroxysmal 
atrial fibrillation is proximately due to or the result of 
service-connected asbestosis, on either a causation or 
aggravation basis.  



CONCLUSION OF LAW

Paroxysmal atrial fibrillation is not due to, the result of, 
or aggravated by the veteran's service-connected asbestosis.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the veteran in November 2004 and November 2006 that 
fully addressed all required notice elements.  The letter 
informed the veteran of what evidence was required to 
substantiate his claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.

Although VA's duty to notify was not completely satisfied 
until after the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued in April and December 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from January 2001 to 
January 2008, as well as medical records and statements from 
private physicians who have treated the veteran for his heart 
and lung disabilities.  The veteran was also afforded a VA 
examination in November 2006.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

The evidence does not show, nor does the veteran allege, that 
his paroxysmal atrial fibrillation was incurred in or 
aggravated by military service.  Instead, the veteran has 
asserted that his current paroxysmal atrial fibrillation is 
related to his service-connected asbestosis and thus, should 
be secondarily service-connected.  

Secondary service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  Similarly, any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected; see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In the latter instance, the non-service-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's non-service-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.

However, VA will not concede that a non-service-connected 
disability was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
condition.  The rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

The claims file reflects that the veteran has been granted 
service connection for asbestosis, rated as 10 percent 
disabling from June 2002, and 60 percent disabling from 
November 2006.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the competent and probative evidence is 
against the grant of service connection for paroxysmal atrial 
fibrillation as secondary to the service-connected 
asbestosis.  

Review of the record reveals that, in July 2004, the veteran 
was diagnosed with paroxysmal atrial fibrillation, noted as 
most likely due to underlying lung disease.  At that time, 
the veteran had been admitted to the hospital for an 
exacerbation of his existing chronic obstructive pulmonary 
disease (COPD) and an echocardiogram revealed atrial 
fibrillation with rapid ventricular response.  See July 2004 
VA outpatient treatment records.  Subsequent medical evidence 
noted the veteran's service-connected asbestosis disability 
and showed he was also diagnosed with multifactorial 
hypoxemia, noted as due to COPD, asbestosis, and possibly 
pulmonary edema.  See VA outpatient treatment records dated 
from September 2001 to October 2004.  

As to the veteran's underlying lung disease, the veteran 
testified that his asbestosis is the more prominent lung 
disability from which he is suffering.  The evidence shows 
that he is suffering from combined lung disease, manifested 
by asbestosis and COPD.  See November 2006 statement from 
R.R.  However, there is no tangible medical evidence of 
record identifying which lung disorder is more prominent or 
severe, despite the veteran's testimony.  In this regard, the 
Board notes that the veteran is not competent to render an 
opinion on matters requiring medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also 
notes that, despite the veteran's attempt to relate his 
paroxysmal atrial fibrillation to service-connected 
asbestosis, there is no competent and probative evidence of 
record which authoritatively establishes a casual 
relationship between the veteran's paroxysmal atrial 
fibrillation and the service-connected asbestosis.

In this context, the record contains an October 2004 written 
statement from R.L., M.D., which states that the veteran's 
paroxysmal atrial fibrillation is likely related to his 
underlying COPD.  However, Dr. L did not provide a rationale 
in support of his conclusion and, thus, his opinion is 
afforded lessened probative value in the Board's analysis.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(failure of the physician to give basis for his opinion 
affects the weight and credibility of the evidence).  
However, the Board finds Dr. L's opinion is not without any 
probative valu,e as the evidentiary record contains treatment 
records which show he was the veteran's treating cardiologist 
at the VA Medical Center in Phoenix, Arizona.  See VA 
outpatient treatment records dated from September 2001 to 
October 2004.  In this regard, the Board finds it highly 
likely that Dr. L is knowledgeable of the development of the 
veteran's paroxysmal atrial fibrillation, although he did not 
provide a basis for his opinion that the paroxysmal atrial 
fibrillation is related to COPD.  

In November 2006, the veteran was afforded a VA examination 
to determine whether his current paroxysmal atrial 
fibrillation is secondary to his service-connected 
asbestosis.  After examining the veteran and reviewing his 
claims file, the VA examiner opined that the veteran's 
paroxysmal atrial fibrillation is most likely caused by 
hypoxemia and stated that the issue is what causes the 
hypoxemia.  In this regard, the examiner noted the veteran's 
diagnoses of COPD and asbestosis, and also noted there was 
evidence of record which suggested that the veteran had 
coronary artery disease, which is a known cause of atrial 
fibrillation.  The examiner stated, however, that it would be 
speculative to render an opinion as to how much of the 
veteran's hypoxemia is secondary to asbestosis as opposed to 
COPD.  

The Board considers the November 2006 VA opinion to be 
competent medical evidence.  However, we find the opinion to 
be speculative, at best, as to whether the veteran's 
paroxysmal atrial fibrillation was caused or aggravated by 
service-connected asbestosis.  As noted, the November 2006 VA 
examiner related the veteran's paroxysmal atrial fibrillation 
to hypoxemia, but was unable to render a conclusive, 
nonspeculative opinion as to the underlying cause of the 
veteran's hypoxemia.  The November 2006 examiner did note the 
potential causes of the veteran's hypoxemia, including 
service-connected asbestosis, COPD, and coronary artery 
disease; however, he was unable to provide an opinion as to 
the likelihood that the veteran's hypoxemia, and thus, 
paroxysmal atrial fibrillation, is secondary to the service-
connected asbestosis, without resorting to speculation.  The 
Court has held that medical opinions which are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Therefore, the November 2006 VA 
opinion is afforded lessened probative value, and is 
inadequate to support the veteran's claim for service 
connection.  

In sum, the Board finds there is no competent and probative 
evidence of record which establishes that it is at least as 
likely as not that the veteran's paroxysmal atrial 
fibrillation is secondary to his service-connected 
asbestosis.  Instead, the evidence either relates the 
veteran's paroxysmal atrial fibrillation to his COPD, without 
a rationale, or is inconclusive as to the causal relationship 
between his paroxysmal atrial fibrillation and asbestosis.  
In this regard, the Board notes the veteran was asked to 
submit evidence in support of his claim, and yet there is no 
competent and probative evidence of record which provides a 
positive association between his current paroxysmal atrial 
fibrillation and service-connected asbestosis.  

The only evidence of record which strongly suggests a 
relationship between paroxysmal atrial fibrillation and 
service-connected asbestosis consists of the veteran's own 
statements.  We recognize the sincerity of the arguments 
advanced by the veteran.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu, supra.  It is true that 
the veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, an issue of secondary service connection requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

In summary, the Board finds that the preponderance of the 
evidence shows that the veteran's paroxysmal atrial 
fibrillation cannot be directly attributed to his service-
connected asbestosis.  Therefore, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for paroxysmal atrial fibrillation, claimed as 
secondary to service-connected asbestosis, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to service connection for paroxysmal atrial 
fibrillation, claimed as secondary to service-connected 
asbestosis, is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


